Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STROOCK & STROOCK & LAVAN LLP 180 Maiden Lane New York, New York 10038 December 22, 2009 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attention: Keith OConnell, Esq. Re: The Lazard Funds, Inc. File Numbers: 33-40682; 811-06312 Ladies and Gentlemen: On behalf of The Lazard Funds, Inc. (the Fund), transmitted for filing under the Securities Act of 1933, as amended (the Securities Act), and the Investment Company Act of 1940, as amended, is Post-Effective Amendment No. 51 (the Amendment) to the Funds Registration Statement on Form N-1A (the Registration Statement), which adds a new series to the Fund, Lazard Global Listed Infrastructure Portfolio (the Portfolio). The Amendment is marked to show changes made in response to comments of the staff (the Staff) of the Securities and Exchange Commission (the Commission) that were provided by Keith OConnell of the Staff via telephone on November 23, 2009 to Post-Effective Amendment No. 50 to the Registration Statement, as well as certain other non-material changes. For the convenience of the Staff and for completeness purposes, the Staffs comments have been restated below in their entirety, and the Funds response is set out immediately following each comment. Capitalized terms used but not defined are used as defined in the Amendment. References to the Prospectus are to the prospectus filed as part of the Amendment, and page references are to those in the Prospectus. PROSPECTUS Front Cover Page 1. Staff Comment : On the front cover page of the Prospectus, please revise As with all mutual funds, the Securities and Exchange Commission to read The Securities and Exchange Commission Response : The requested change has been made. Table of Contents 2. Staff Comment : On page 1 of the Prospectus, please delete the following language: Lazard Asset Management LLC serves as the Portfolios Investment Manager. This language is not required by Form N-1A. Response: The requested change has been made. Summary Section 3. Staff Comment : In the fee table on page 2 of the Prospectus, please revise the language below the heading Shareholder Fees (fees paid directly from your investment) to read Maximum Redemption Fee (as a % of amount redeemed, on shares owned for 30 days or less). Response : The requested change has been made. 4. Staff Comment : In the fee table on page 2 of the Prospectus, please revise the heading Annual Portfolio Operating Expenses to read Annual Fund Operating Expenses to conform to the requirements of Item 3 of Form N-1A. Response : Pursuant to a subsequent conversation with the Staff, we understand that revision of the heading Annual Portfolio Operating Expenses is not necessary. 5. Staff Comment : The second footnote to the fee table on page 2 of the Prospectus states that the fee waiver and expense reimbursement are effective through April 30, 2011.
